Bronson, J.
(concurring specially). I concur in .the affirmance of the judgment. The contention of the plaintiff that §-2508, Comp. Laws 1918, imposes a proportionate liability upon the city must bo denied. The Mothers’ Pension Act (Laws 1915, chap. 185), is not to be treated as an auxiliary or supplementary poor relief act. The act is termed a pension. It is so for the humanitarian purposes therein involved. The act specifically provides for payment of the allowance out of the county treasury. There is no prescription in the act imposing’ liability on the city directly for the allowances so paid. The provision in § 7 of the act which prescribes “Nothing in this act shall be so construed as to change the proportionate payment by county, city, incorporated village or township,” does not creáte a direct liability for the city payment of the pension allowed. Its only effect, apparently, is with reference to cases where poor relief may be allowed pursuant to statute in the nature of temporary aid. It is not necessary to consider the constitutional questions propounded by the parties.
Christianson, J., concurs.